Citation Nr: 1820587	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-28-932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had active duty service, including deployment to Kuwait in support of Operation Iraqi Freedom, from July 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned in October 2017. 


FINDING OF FACT

The Veteran's tinnitus is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he suffers from ringing in his ears and his symptoms began on redeployment from Kuwait in 2006.  He seeks service connection for tinnitus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  For a disease explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) provide a method of establishing service connection through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a disease of the nervous system, tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Moreover, tinnitus is a disease which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert V. Derwinski, 1 Vet. App. 49 (1991).

The Veteran credibly testified that he experienced a high level of noise in his deployment to Kuwait and in pre-deployment training exercises.  He reported while in Kuwait he was constantly exposed to noisy generators.  Additionally, he described participating several times each week in three hour long military convoy operations where he was exposed to the noise of "five ton diesel engines".  He reported exposure to gunfire and explosions in training exercises prior to his deployment.  He experienced a feeling that his ears were full of water after explosions occurred close by.  Finally, he credibly reported that he noticed ringing in his ears on redeployment "because things quieted down."

Based on the Veteran's testimony, the Board finds a current tinnitus disability.  Further, his credible reports of noise exposure are consistent with his service, documented by his military personnel records.  Thus, the only remaining question is whether the current tinnitus is related to the noise exposure in service.

A VA audiologist provided a June 2010 medical opinion that it was"less likely than not that the [V]eteran's . . . tinnitus [is] due to military service, but more than likely due to presbycusis [natural aging] and/or some other etiology."  The examiner explained "[i]ndividuals that are exposed to high levels of noise will typically report tinnitus", but because the Veteran was unable to provide an "exact date of onset" of his symptoms and has a history of civilian employment noise exposure; his tinnitus is less likely related to his military service.  However, the record reflects that the Veteran's only civilian noise exposure, noted in the May 2010 report, is four years of construction work performed in the 1960's.  This exposure precedes the Veteran's deployment and onset of symptoms by four decades.  Additionally, the examiner required unreasonable specificity from the Veteran in recalling an "exact date of onset."  This, this opinion has low probative value.

An August 2010 medical opinion from a VA primary care clinician noted that he reviewed the medical records, including the June 2010 audiology opinion.  The clinician opined that the Veteran's tinnitus is more likely than not related to his military acoustic trauma.  

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence both for and against the claim is at least in a state of equipoise.  Thus, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


